DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 04 September 2019. Claims 1-17 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “disposable cover(s)” as required by claims 8 and 16-17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (see 37 CFR 1.75(d)(1) and MPEP § 608.01(o)). Correction of the following is required. The examiner can find no reference, in either the specification or the drawings, to the claimed “disposable cover(s)” as required by claims 8 and 16-17.
Claim Objections
Claim 1 is objected to because of the following informalities.
In line 3, it appears that the phrase “a light-emitting device” should read “a light emitting device” for consistency (see claims 1, 8-15 and 17).
In line 6, it appears that the phrase “to focus the light” should read “to focus light.”
In line 16, it appears that the phrase “the oral cavity” should read “an oral cavity.”
Claim 17 is objected to because of the following informality.
In line 3, it appears that the phrase “disclosable covers” should read “disposable covers.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.
Claims 5-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191, as applied to claim 1 above, in view of Liu (U.S. Patent 8,786,689).
	Regarding claims 5 and 6, Claim 1 of U.S. Patent 10,413,191 discloses the claimed invention except for wherein (as to claim 5) the LED emits light at a wavelength in the range of about 350 nm to about 500 nm, and wherein (as to claim 6) the LED emits light at a wavelength of about 450 nm.
	Liu teaches the use of an oral cavity (pre-)cancer and/or mucosal abnormality screening apparatus (see Figure 10) comprising a light-emitting device (101) comprising a light-emitting diode (LED) (101), wherein the LED is operable to emit light in the violet wavelength spectrum (i.e. 380-430 nm) or the blue wavelength spectrum (i.e. 430-490 nm) (see Figure 10, and column 7, lines 36-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of claim 1 of U.S. Patent 10,413,191 with wherein the LED emits light at a wavelength in the range of about 350 nm to about 500 nm, and wherein the LED emits light at a wavelength of about 450 nm in view of Liu in order to provide the desired color and frequency for enhancing reflective viewing.
Regarding claim 9, Claim 1 of U.S. Patent 10,413,191 discloses the claimed invention except for a method of observing (pre-)cancer and/or mucosal abnormalities in a human oral cavity comprising activating the light emitting device of claim 1 such that the light emitting device emits light, donning the eyewear device of claim 1, and directing the light emitted by the light emitting device into a human oral cavity by orienting the light emitting device relative to the human oral cavity without inserting light emitting device into the human oral cavity.
Liu teaches the use of an oral cavity (pre-)cancer and/or mucosal abnormality screening apparatus (see Figure 10) comprising a light-emitting device (101) comprising a light-emitting diode (LED) (101), and an eyewear device (1003); and a method of observing (pre-)cancer and/or mucosal abnormalities in a human oral cavity (1101) comprising activating the light emitting device such that the light emitting device emits light (1110), donning the eyewear device, and directing the light emitted by the light emitting device into a human oral cavity (1101) by orienting the light emitting device relative to the human oral cavity without inserting light emitting device into the human oral cavity (see Figure 11, and column 7, line 59 – column 8, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of claim 1 of U.S. Patent 10,413,191 with a method of observing (pre-)cancer and/or mucosal abnormalities in a human oral cavity comprising activating the light emitting device of claim 1 such that the light emitting device emits light, donning the eyewear device of claim 1, and directing the light emitted by the light emitting device into a human oral cavity by orienting the light emitting device relative to the human oral cavity without inserting light emitting .
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191, as applied to claim 1 above, in view of Tien (U.S. Patent Application Publication 2005/0085690).
	Claim 1 of U.S. Patent 10,413,191 discloses the claimed invention except for wherein the light emitting device further comprises a disposable cover.
	Tien teaches the use of a light emitting device (70) comprising a disposable cover (80) (see Figures 2(A)-2(B), and paragraphs 0025-0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of claim 1 of U.S. Patent 10,413,191 with wherein the light emitting device further comprises a disposable cover in view of Tien in order to provide a means for preventing the occurrence of cross-contamination to a patient whose oral cavity is to be screened by the apparatus.
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191 in view of Liu (U.S. Patent 8,786,689), as applied to claim 9 above, further in view of Karazivan et al. (U.S. Patent Application Publication 2010/0040993).
	Claim 1 of U.S. Patent No. 10,413,191 in view of Liu disclose the claimed method except for wherein (as to claim 10) the method further comprises sterilizing the light emitting device, disinfecting the light emitting device, or a combination thereof, and as to claim 11) the light emitting device is sterilized by autoclaving the light emitting device.
	Karazivan et al. teach sterilizing a light emitting device (i.e. portions 10, 12 and 14) by autoclaving the device (see paragraphs 0034) (see Figure 1, and paragraphs 0033-0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Claim 1 of U.S. Patent No. 10,413,191 in view of Liu with wherein the method further comprises sterilizing the light emitting device, disinfecting the light emitting device, or a combination thereof, and wherein the light emitting device is sterilized by autoclaving the light emitting device in view of Karazivan et al. in order to provide a well-known, obvious means for sterilizing the device for reuse.
Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191 in view of Liu (U.S. Patent 8,786,689), as applied to claim 9 above, further in view of Cooper et al. (U.S. Patent 4,757,391).
	Claim 1 of U.S. Patent No. 10,413,191 in view of Liu disclose the claimed invention except for wherein (as to claim 10) the method further comprises sterilizing the light emitting device, disinfecting the light emitting device, or a combination thereof, and wherein (as to claim 12) the light emitting device is disinfected by submersing the light emitting device in a sanitizing liquid.
Cooper et al. teach disinfecting a medical instrument by submersing the instrument in a liquid bath (see column 1, lines 45-48).
.
Claims 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191 in view of Liu (U.S. Patent 8,786,689), as applied to claim 9 above, further in view of Dillon et al. (U.S. Patent Application Publication 2013/0183633).
	Claim 1 of U.S. Patent No. 10,413,191 in view of Liu disclose the claimed invention except for wherein (as to claim 10) the method further comprises sterilizing the light emitting device, disinfecting the light emitting device, or a combination thereof, and wherein (as to claim 13) the light emitting device is disinfected by wiping the light emitting device with a sanitizing wipe.
Dillon et al. teach disinfecting a medical instrument by wiping the instrument with a sanitizing wiper (see paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Claim 1 of U.S. Patent No. 10,413,191 in view of Liu with wherein the method further comprises sterilizing the light emitting device, disinfecting the light emitting device, or a combination thereof, and wherein the light emitting device is disinfected by wiping the light emitting device with a .
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191, as applied to claim 1 above, in view of Pond et al. (U.S. Patent Application Publication 2010/0234762).
	Claim 1 of U.S. Patent No. 10,413,191 discloses the claimed invention except for a kit comprising the light emitting device of claim 1 and the eyewear device of claim 1.
	Pond et al. teach the use of a kit (20) comprising a light emitting device (see paragraph 0115) and an eyewear device (16) for detecting oral cancer (see Figure 8, and paragraphs 0113-0120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Claim 1 of U.S. Patent No. 10,413,191 with a kit comprising the light emitting device of claim 1 and the eyewear device of claim 1 in view of Pond et al. in order to provide a well-known, obvious collection of devices for screening for (pre-)cancer and or mucosal abnormalities.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. (U.S. Patent Application Publication 2010/0234762), as applied to claim 14 above, further in view of Cwik (U.S. Patent Application Publication 2006/0110701).
	Claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. disclose the claimed invention except for wherein the kit further comprises a container having an insert that comprises at least two recesses for the light emitting device and the eyewear device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. with wherein the kit further comprises a container having an insert that comprises at least two recesses for the light emitting device and the eyewear device in view of Cwik in order to provide a well-known, obvious means for packaging each element of the kit.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. (U.S. Patent Application Publication 2010/0234762), as applied to claim 14 above, further in view of Tien (U.S. Patent Application Publication 2005/0085690).
	Claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. disclose the claimed invention except for wherein the light emitting device further comprises a disposable cover.
	Tien teaches the use of a light emitting device (70) comprising a disposable cover (80) (see Figures 2(A)-2(B), and paragraphs 0025-0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of claim 1 of U.S. Patent 10,413,191 in view of Pond et al. with wherein the light emitting device further comprises a disposable cover in view of Tien in order to provide a means for preventing .
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. (U.S. Patent Application Publication 2010/0234762) further in view of Tien (U.S. Patent Application Publication 2005/0085690), as applied to claim 16 above, and further in view of Cwik (U.S. Patent Application Publication 2006/0110701).
	Claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. further in view of Tien disclose the claimed invention except for wherein the kit further comprises a container having an insert that comprises at least three recesses for the light emitting device, the eyewear device, and the one or more disposable covers.
	Cwik teaches the use of a kit (20) comprising a container (22) having an insert (i.e. insert defining recesses as best seen in Figure 1) comprising at least three recesses (i.e. recesses receiving components of 20 as best seen in Figure 1) for multiple devices (i.e. devices included within 20) (see Figure 1 and paragraphs 0014-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Claim 1 of U.S. Patent No. 10,413,191 in view of Pond et al. further in view of Tien with wherein the kit further comprises a container having an insert that comprises at least three recesses for the light emitting device, the eyewear device, and the one or more disposable covers in view of Cwik in order to provide a well-known, obvious means for packaging each element of the kit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775